Cole, J.
On February 13, 1869, Poison conveyed certain land to Young and Harvey. In 1870, Harvey conveyed his interest in the land to Young. Afterwards, and. on December 14, 1870, Young conveyed to Geo. Benton. December 20, 1871, Benton conveyed to Sigler, but without warranty. In August, 1870, Poison brought suit to set aside the conveyance by him to Young and Harvey, because of fraud, etc. In September, 1872, the conveyance was set aside, and a judgment was rendered against Poison for $847, the amount of the consideration paid to him by Young and Harvey, and this was made a specific lien on the land. In February, 1872, Deere & Co. obtained judgment against Young and Sales for $620, and in October, 1872, garnished Poison as the debtor of Young, and. seek to subject the judgment for the purchase *589money in his favor against Poison, to the payment of their judgment against him. Sigler intervened and claims that he has a better right to it.
If the conveyance by Poison to Young and Harvey had not been set aside, Sigler would have held the land, and Deere & Co. could have had no claim upon it. The land was but the representative of the consideration paid. "When the land was taken, Sigler’s right to that which it represented was very natural, clear and direct. It was, upon plain equity principles, paramount to plaintiff’s claim, which was subsequent in time, and foreign in matter to it. ’'
Aefirmed.